UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6207



BOBBY RAY ROBERTS,

                                             Petitioner - Appellant,

          versus


WARDEN, KEEN MOUNTAIN CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-00813-7)


Submitted:   May 28, 2004                    Decided:   June 16, 2004


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Ray Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Bobby Ray Roberts seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A

certificate of appealability will not issue absent “a substantial

showing    of    the     denial    of    a    constitutional         right.”        28   U.S.C.

§   2253(c)(2)     (2000).         A    prisoner      satisfies        this    standard        by

demonstrating       that     reasonable         jurists       would      find       that      his

constitutional         claims     are    debatable      and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See    Miller-El       v.     Cockrell,     537     U.S.     322,    336       (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                    We have independently reviewed the

record    and    conclude       that    Roberts      has    not   made    the       requisite

showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions         are    adequately      presented           in   the

materials       before    the     court       and    argument     would       not    aid      the

decisional process.



                                                                                    DISMISSED




                                             - 2 -